WOODSON, J.
— This proceeding was begun in this court, requesting a writ of certiorari, requiring-the judge of the circuit court of Cole county to send up a complete record of that court in a contempt case against May Laymaster, in and of a habeas corpus proceeding also pending in this court, and disposed of at this sitting of the court. [Ante, p. 613.]
The writ was issued and the record was sent up as requested.
The disposition of that case also disposes of this, and the cause is therefore dismissed.
All concur except, Bond, J., not present.